DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive. Applicant did not discuss the previous claim interpretations of claims 1-8 and 10 which are based upon 112(f) and thus they will be maintained.
The 112(b) rejection of claims 11-19 are moot as those claims have been cancelled.
The obviousness double patenting rejections and 35USC 102(a)(1) rejections of claims 1-8 and 10 will also be maintained. Applicant argues that the prior art Kobata et al (US 2017/0047237) fails to teach a pushing force control unit. See [0226] where pressure adjustment portion 35a is recited as being configured to adjust the contact pressure between the processing target region of the wafer W and the catalyst 31a, the pushing mechanism is interpreted as elastic member 32a.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Pushing mechanism as recited in claims 1-5, 7, 8, 10
Swing mechanism as recited in claims 1-6, 10
Pushing force control unit as recited in claims 1-8, 10
Elevating  mechanism as recited in claim 5
Conveyance mechanism as recited in claim 10
Cleaning module as recited in claim 10
Drying module as recited in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Pushing mechanism is recited in [0028] of the original specification and includes an elevating mechanism 53 includes the air cylinder 5012, an electropneumatic regulator 50-18a, a precise regular 50-18b, a PID controller 50-15.
Swing mechanism is recited in [0020] of the original specification which includes a swing arm 50 and a rotation shaft 51
Pushing force control unit is recited in [0021] and [0035] of the original specification
 as part of control unit 90
Elevating  mechanism is recited in [0028] of the original specification that includes the air cylinder 50-12, an electropneumatic regular50-18a, a precise regular 50-18b, a PID controller 50-15.
Conveyance mechanism is interpreted as robots according to [0044] of the original specification
Cleaning module is interpreted as element 200, cleaning chamber according to [0044]
Drying module is interpreted as element 600, drying chamber according to [0044]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No.10,665,487 held to Kobata et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the patent fully encompasses the scope of the present invention.
Regarding claim 1:	The patent claims a stage (substrate holding unit that includes a stage see claim 1 of the patent), a catalyst holding head (see claim 1 of the patent recites a catalyst holding unit), a pushing mechanism (driving unit that moves the stage and catalyst holding unit relative to one another), a swing mechanism (see claims 29 and 31 of the patent where a swing arm is recited), and a pushing force control unit (see claim 19 of the patent).
Regarding claims 2-5: and 8	See claims 19 and 30 of the patent where a control unit and PID controller are recited respectively.
Regarding claim 6:	See claims 3, 6-8, 26, and 27 of the patent claims an elastic member and a pressure chamber with fluid.
Regarding claim 7:	See claim 29 and 31 of the patent.
Regarding claim 10:	The patent claims in claim 24 conveyance mechanism (substrate transfer unit), cleaning module (substrate cleaning unit), and drying module(substrate drying unit). 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobata et al (US 2017/0047237).
Regarding claim 1:	 A substrate processing apparatus comprising: a stage 20-2 (substrate holding unit 20) for holding a substrate with a surface to be processed upward; a catalyst holding head (catalyst holding unit 30) for holding a catalyst to process the surface to be processed of the substrate; a pushing mechanism (elastic member 32a)  for pushing the catalyst holding head against the surface to be processed of the substrate; a swing mechanism (swing arm 50) for swinging the catalyst holding head in a radial direction of the substrate; and a pushing force control unit (pressure control mechanism 35a) configured to adjust a pushing force of the catalyst holding head by the pushing mechanism according to a position of the catalyst holding head or a contact area between the substrate and the catalyst when the catalyst projects to outside the substrate by the swing of the catalyst holding head.  See Fig. 4 and [0226] of Kobata et al.

Regarding claim 2:	 The substrate processing apparatus according to claim 1, wherein the pushing force control unit 35a is configured to adjust the pushing force of the catalyst holding head by the pushing mechanism such that a pressure applied to a contact region between the substrate and the catalyst becomes constant.  See Fig. 4 and [0226] of Kobata et al.

Regarding claim 3:	 The substrate processing apparatus according to claim 1, wherein in a state where the catalyst projects to outside the substrate, the pushing force control unit (35a see [0226] is configured to decrease the pushing force of the catalyst holding head by the pushing mechanism as the position of the catalyst holding head is away from a center position of the substrate, and increase the pushing force of the catalyst holding head by the pushing mechanism as the position of the catalyst holding head approaches the center position of the substrate.  See Fig. 4 and [0226] of Kobata et al.

Regarding claim 4:	The substrate processing apparatus according to claim 1, wherein the pushing force control unit 35a is configured to decrease the pushing force of the catalyst holding head by the pushing mechanism as the contact area between the substrate and the Page 2 of 7 4877-0521-5495.1DOCKET NO.: 101728.000224PATENT Application No.: 17/132,573 Office Action Dated: December 6, 2021 catalyst decreases, and the pushing force control unit is configured to increase the pushing force of the catalyst holding head by the pushing mechanism as the contact area between the substrate and the catalyst increases.  See Fig. 4 and [0226] of Kobata et al.

Regarding claim 5:	The substrate processing apparatus according to claim 1, wherein the pushing mechanism (see [0244] which recites an air cylinder 50-12, electropneumatic regulator 50-18a, PID controller 50-15) includes an elevating mechanism (see vertical movement is recited in [0249] configured to move up and down the catalyst holding head, and the pushing force control unit is configured to control moving up and down of the catalyst holding head by the elevating mechanism to adjust the pushing force.  

Regarding claim 6:	The substrate processing apparatus according to claim 1, wherein the catalyst holding head includes an elastic member 32c and a base material, the elastic member holds the catalyst, and the base material holds the elastic member, the pushing mechanism includes a fluid source (see Figs 3,4 and air), and the fluid source is configured to supply a fluid to a space formed between the base material and the elastic member, and the pushing force control unit is configured to control a flow rate of the fluid supplied from the fluid source to the space to adjust the pushing force.  See claims 137 and 138 of Kobata et al.

Regarding claim 7:	The substrate processing apparatus according to claim 1, wherein the swing mechanism includes a swing arm 50 and a rotation shaft 51/gimbal mechanism 30-32 see [0242], the swing arm holds the catalyst holding head, and the rotation shaft rotatably holds the swing arm, and the pushing force control unit is configured to calculate the position of the catalyst holding head based on a rotation angle of the swing arm.  See claims 164 and 165 where a PID controller is recited and a swing arm see also [0223]

Regarding claim 8:	The substrate processing apparatus according to claim 7, wherein the pushing force control unit  (PID controller 50-15 see [0244] and [0245]) configured to calculate the contact area between the substrate and the catalyst based on the position of the catalyst holding head and a diameter of the catalyst.

Regarding claim 10:	 See Fig. 64 of Kobata et al which illustrated s conveyance mechanism (robot), cleaning modules 1-3, and a drying module.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al	  	(US 2008/0277787) teaches a pad design for the removal of barrier material by electrochemical mechanical processing with the carrier head 186 (stage),  with pad made of catalyst see conductive layers 212/216 see [0050] see Figs. 2B and 4.

Fukunaga et al 	(US 2006/0086618) teaches a substrate holder 2-9 (stage),  cathode plate 720 made of catalysts.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716